DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6-8, 10, 12-14, 17-19, 21-23 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Armacanqui et al. (WO 2016183373 A1, which was provided in the IDS filed on 08/08/2020).
The applied reference has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, 
Regarding claim 1, Armacanqui discloses an alkaline electrochemical cell comprising:
a cathode; a gelled anode comprising an anode active material, an alkaline electrolyte, a gelling agent, and an alkoxylated alkyl phosphate ester surfactant (organic phosphate ester surfactant); and a separator disposed between the cathode and the anode ([0004], [0042] & [0043] regarding an alkaline electrochemical cell);
Armacanqui discloses phosphate ester surfactant examples such as Rhodafac® RM-510 ([0061]) and polyoxyethylene tridecyl ether phosphate ([0098]), and further discloses cells having 35 ppm of Rhodafac® RM-510 ([0081], which falls within claimed range of about 10 ppm to 250 ppm of an alkoxylated alkyl phosphate ester surfactant). 
Armacanqui discloses zinc as an anode active material ([0036]) and further discloses zinc alloy powders used having 2.70 g/cc and 2.90 g/cc apparent densities ([0079], which 2 falls within claimed range of the anode active material has an apparent density from about 2.60 g/cc to about 3.35 g/cc).
Armacanqui discloses greater than 15% by weight, relative to the total weight of zinc-based particles in the electrode, have a particle size of less than about 75 micrometers ([0055], which 15% by weight falls within claimed range of about 15% to about 60% by weight of the anode active material relative to a total amount of anode active material has a particle size of less than about 75 μm); and 
Armacanqui discloses about 8% to about 20% by weight of the zinc-based particles, relative to the total zinc in the electrode, have a particle size of greater than about 150 micrometers ([0056], which falls within claimed range of about 5% to about 25% by weight of the anode active material relative to the total amount of the anode active material has a particle size of greater than about 150 μm).
claim 2, Armacanqui further discloses the alkaline electrochemical cell of claim 1, wherein the alkoxylated alkyl phosphate ester surfactant comprises polyoxyethylene tridecyl ether phosphate ([0064]).
Regarding claim 3, Armacanqui further discloses the alkaline electrochemical cell of claim 1, wherein the alkaline electrolyte may include an aqueous solution of an alkali metal hydroxide, such as for example sodium hydroxide, potassium hydroxide; and an electrolyte may include potassium hydroxide (KOH) at a concentration of about 25% to about 32% ([0066], which falls within claimed range of hydroxide concentration of about 24 wt % to about 36 wt %).
Regarding claim 6, Armacanqui further discloses the alkaline electrochemical cell of claim 1, wherein the anode active material comprises a zinc alloy ([0005] & [0036] regarding zinc).
Regarding claim 7, Armacanqui further discloses the alkaline electrochemical cell of claim 6, wherein the zinc alloy comprises zinc, indium, and bismuth ([0005] & [0053]).
Regarding claim 8, Armacanqui further discloses the alkaline electrochemical cell of claim 6, wherein the zinc alloy includes bismuth and indium as main alloying elements, each at a concentration of about 200 ppm ([0053], which falls within the claimed range of about 130 ppm to about 270 ppm of indium or bismuth).
Regarding claim 10, Armacanqui further discloses the alkaline electrochemical cell of claim 6, wherein the zinc loading was at 67.5%, relative to the weight of the gel ([0077], which falls within the claimed range of zinc alloy is present in the anode from about 62% to about 72% by weight relative to the total weight of the anode).
Regarding claim 12, Armacanqui further discloses a gelled anode for an alkaline electrochemical cell, the gelled anode comprising:

Armacanqui discloses zinc as an anode active material ([0036]) and further discloses zinc alloy powders used having 2.70 g/cc and 2.90 g/cc apparent densities ([0079], which 2 falls within claimed range of the anode active material has an apparent density from about 2.60 g/cc to about 3.35 g/cc).
Armacanqui discloses greater than 15% by weight, relative to the total weight of zinc-based particles in the electrode, have a particle size of less than about 75 micrometers ([0055], which 15% by weight falls within claimed range of about 15% to about 60% by weight of the anode active material relative to a total amount of anode active material has a particle size of less than about 75 μm); and 
Armacanqui discloses about 8% to about 20% by weight of the zinc-based particles, relative to the total zinc in the electrode, have a particle size of greater than about 150 micrometers ([0056], which falls within claimed range of about 5% to about 25% by weight of the anode active material relative to the total amount of the anode active material has a particle size of greater than about 150 μm).
Armacanqui discloses phosphate ester surfactant examples such as Rhodafac® RM-510 ([0061]) and polyoxyethylene tridecyl ether phosphate ([0098]), and further discloses cells having 35 ppm of Rhodafac® RM-510 ([0081], which falls within claimed range of about 10 ppm to 250 ppm of an alkoxylated alkyl phosphate ester surfactant). 
Regarding claim 13, Armacanqui further discloses the gelled anode of claim 12, wherein the alkoxylated alkyl phosphate ester surfactant comprises polyoxyethylene tridecyl ether phosphate ([0064]).
Regarding claim 14, Armacanqui further discloses the gelled anode of claim 12, wherein the alkaline electrolyte may include an aqueous solution of an alkali metal hydroxide, such as for example sodium hydroxide, potassium hydroxide; and an electrolyte may include potassium hydroxide (KOH) at a 
Regarding claim 17, Armacanqui further discloses the gelled anode of claim 12, wherein the anode active material comprises a zinc alloy ([0005] & [0036] regarding zinc).
Regarding claim 18, Armacanqui further discloses the gelled anode of claim 17, wherein the zinc alloy comprises zinc, indium and bismuth ([0005] & [0053]).
Regarding claim 19, Armacanqui further discloses the gelled anode of claim 17, wherein the zinc alloy includes bismuth and indium as main alloying elements, each at a concentration of about 200 ppm ([0053], which falls within the claimed range of about 130 ppm to about 270 ppm of indium or bismuth). 
Regarding claim 21, Armacanqui further discloses the gelled anode of claim 12, wherein the anode active material comprises a zinc alloy ([0005] & [0036] regarding zinc) and the amount of zinc loading was at 67.5%, relative to the weight of the gel ([0077], which falls within the claimed range of zinc alloy is present in the anode from about 62% to about 72% by weight relative to the total weight of the anode).
Regarding claim 22, Armacanqui further discloses the gelled anode of claim 12, wherein about 2% to about 10 % by weight of the zinc-based particles, relative to the total zinc in the electrode, have a particle size of less than about 45 micrometers ([0056], which falls within the claimed range of less than 10% by weight of the anode active material relative to the total amount of anode active material).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Armacanqui et al. (WO 2016183373 A1, which was provided in the IDS filed on 08/08/2020) as applied to claim 1 above, and further in view of Armacanqui et al. (US 20150037627 A1, which was provided in the IDS filed on 08/08/2020), which will be referred to as Armacanqui-2 in the rest of this Office Action.
Regarding claim 4, Armacanqui further discloses the alkaline electrochemical cell of claim 1, but does not teach wherein the gelled anode comprises about 0.4% to about 1.0% by weight of the gelling agent.
However, Armacanqui-2 discloses wherein the gelled anode comprises at least about 0.40 weight %, based on the total weight of the gelled anode ([0062], which falls within the claimed range of about 0.4% to about 1.0% by weight of the gelling agent).

Regarding claim 5, Armacanqui further discloses the alkaline electrochemical cell of claim 1, but does not teach wherein the gelling agent comprises a crosslinked polyacrylic acid. 
However, Armacanqui-2 discloses crosslinked polyacrylic acid gelling agents are more suitable for use ([0058]).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date to modify the gelling agent of Armacanqui with the crosslinked polyacrylic acid gelling agents of Armacanqui-2, in order to provide a support mechanism ([0058]).
Claims 15, 16, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Armacanqui et al. (WO 2016183373 A1) as applied to claim 12 above, and further in view of Armacanqui et al. (US 20150037627 A1), which will be referred to Armacanqui-2.
Regarding claim 15, Armacanqui further discloses the gelled anode of claim 12, but does not teach comprising from about 0.4% to about 1.0% by weight of the gelling agent.
However, Armacanqui-2 discloses wherein the gelled anode comprises at least about 0.40 weight %, based on the total weight of the gelled anode ([0062], which falls within the claimed range of about 0.4% to about 1.0% by weight of the gelling agent).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date to modify the gelling agent concentration of Armacanqui to the optimized gelling agent concentration of Armacanqui-2, in order to improve transport of hydroxyl ions throughout the anode mass during cell discharge, which is generally preferred ([0057]).
claim 16, Armacanqui further discloses the gelled anode of claim 12, but does not teach wherein the gelling agent comprises a crosslinked polyacrylic acid. 
However, Armacanqui-2 discloses crosslinked polyacrylic acid gelling agents are more suitable for use ([0058]).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date to modify the gelling agent of Armacanqui with the crosslinked polyacrylic acid gelling agents of Armacanqui-2, in order to to provide a support mechanism ([0058]).
Regarding claim 23, Armacanqui further discloses the gelled anode of claim 12, wherein:
greater than 15% by weight, relative to the total weight of zinc-based particles in the electrode, have a particle size of less than about 75 micrometers ([0055], which 15% by weight falls within claimed range of about 20% to about 50% by weight of the anode active material relative to a total amount of anode active material has a particle size of less than about 75 μm); 
an alkaline electrolyte may include potassium hydroxide (KOH) at a concentration of about 25% to about 32% ([0066], which falls within claimed range of about 26% % to about 36% by weight of potassium hydroxide);
the alkoxylated alkyl phosphate ester surfactant comprises polyoxyethylene tridecyl ether phosphate ([0064]); 
Armacanqui does not teach the gelled anode comprises about 0.4% to about 1.0% by weight of the gelling agent.
However, Armacanqui-2 discloses the gelled anode comprises at least about 0.40 weight %, based on the total weight of the gelled anode ([0062], which falls within the claimed range of about 0.4% to about 1.0% by weight of the gelling agent).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date to modify the gelling agent concentration of Armacanqui to the optimized gelling agent 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UNIQUE JENEVIEVE LUNA whose telephone number is (571)272-2859. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UNIQUE JENEVIEVE LUNA/Examiner, Art Unit 1728                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721